Citation Nr: 1137024	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-35 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

3.  Entitlement to service connection for a syncope and collapse, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for rhinitis, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for acute bronchitis, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for an upper respiratory infection, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for sleep apnea, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for dermatomycosis with pruritus, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 1991.  The Veteran's DD 214 Form confirms that he served in Southwest Asia from December 9, 1990, to April 29, 1991.  The Veteran also had military service with the Army National Guard from February 1994 to June 2004.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs' (VA) Regional Office (RO) in Atlanta, Georgia.

The Board recognizes that the appeal concerning entitlement to service connection  for rhinitis has not been perfected by the Veteran (namely, a Substantive Appeal has not been filed by the Veteran).  Specifically, after the RO issued a Statement of the Case (SOC) in September 2009, the Veteran then filed a Substantive Appeal (VA Form 9) in September 2009.  The Veteran listed several disabilities that he was appealing.  He did not include rhinitis in this list of disabilities.  However, after the Substantive Appeal was received, the RO then issued a Supplemental SOC (SSOC) in March 2011.  The RO included the issue of entitlement to service connection for rhinitis in this SSOC.  Additionally, the RO certified such issue to the Board.  Therefore, the Board finds that the VA took an action (namely, including the issue on the March 2011 SSOC and certifying it to the Board) that reasonably led the Veteran and his representative to believe that the issue was on appeal before the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waived objection to untimeliness of substantive appeal by taking actions which led the Veteran to believe that an appeal had been perfected).  Thus, the Board finds that this issue is properly before the Board and, as such, has been included on the first page of this decision. 

With respect to the Veteran's claim of entitlement to service connection for dermatomycosis with pruritus, the Board notes that a January 2007 rating decision initially denied service connection for a severe skin condition.  At the time of such decision, the Veteran had been diagnosed with chronic tinea cruris.  The Veteran did not enter a Notice of Disagreement (NOD) with such determination and, therefore, it is final.  Since such time, additional evidence demonstrating a new diagnosis of dermatomycosis with pruritus has been received.  In Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Therefore, the Board finds that the Veteran's claim of entitlement to service connection for dermatomycosis with pruritus is appropriately viewed as a new claim and has been characterized as such on the first page of this decision.

In his September 2009 Substantive Appeal, the Veteran stated that he could not work because of his service-connected depressive disorder.  This statement raises a TDIU claim.  When a TDIU for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Thus, the TDIU claim is added to the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The issues of: (1) entitlement to a TDIU; (2) entitlement to service connection for a syncope and collapse; (3) entitlement to service connection for rhinitis; (4) entitlement to service connection for acute bronchitis; (5) entitlement to service connection for an upper respiratory infection; (6) entitlement to service connection for sleep apnea; and, (7) entitlement to service connection for dermatomycosis with pruritus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Throughout the appeal, the Veteran's depressive disorder has been manifested by total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for the Veteran's depressive disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9434 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant a 100 percent rating for the Veteran's depressive disorder herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently evaluated under 38 C.F.R. § 4.130, DC 9434, which refers to the General Rating Formula for Mental Disorders.  The General Rating Formula provides the following ratings for psychiatric disabilities:  

A 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and, an inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In determining the appropriateness of the evaluation assigned to the Veteran's disability, the Global Assessment of Functioning (GAF) scores assigned by medical providers throughout the course of this appeal will be discussed.  Throughout his appeal, the Veteran's GAF scores have ranged from 30 to 61.  

A GAF score of 21 to 30 indicates behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  See DSM-IV at 44-47.  A GAF score of 31 to 40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  Id.  A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  

A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The Board notes that the evidence of record shows various nonservice-connected psychiatric diagnoses in addition to the Veteran's service-connected depressive disorder.  Where records have not specifically indicated what symptoms are attributable only to these nonservice-connected disabilities the Board will, for the limited purpose of this decision, attribute psychiatric signs and symptoms to the Veteran's service-connected depressive disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. 
§ 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition).

The Board finds the symtomatology required for a 100 percent disability rating for the Veteran's depressive disorder is established by the evidence and will be applied to the entire rating period.  

Specifically, in the August 2010 VA examination report, the Veteran was noted to be unemployed.  He reported the use of anti-depressants for his symptoms, and stated that their effectiveness was fair.  The Veteran experienced the following symptoms: nightmares, night sweats, depression, low self-esteem, limited activity level, isolation, anxiety, irritability, intrusive thoughts, spontaneous speech, sleep impairment, and avoidance of stimuli indicative of his combat experience.  The Veteran was in need of assistance for his activities of daily living.  The VA examiner, following a physical examination of the Veteran, determined that the Veteran has "total occupational and social impairment due to [the] mental disorder signs and symptoms."  As support for this conclusion, the examiner indicated that the Veteran is "unable to tolerate the accountability factors associated with gainful employment." 

Similarly, at the May 2008 VA examination, the Veteran was unemployed.  The VA examiner determined that the Veteran was not capable of managing his financial affairs.  His parents handled his finances.  The Veteran was dependent upon his parents to meet his basic needs, and could not care for himself.  The VA examiner concluded that the Veteran's prognosis of his depressive disorder was poor.  

Additionally, in a September 2009 statement, the Veteran reported that he cannot work, that he has difficulty maintaining social relationships, that his judgment is impaired, that he has repeated panic attacks, that his memory is impaired, and that he has difficulty understanding complex commands.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

The Board finds that the medical and lay evidence, combined with the Veteran's relatively low GAF scores, indicate his depressive disorder results in total occupational and social impairment.  Therefore, the Board finds that a 100 percent disability evaluation is warranted for the Veteran's depressive disorder.


ORDER

A rating of 100 percent for depressive disorder is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

With respect to the remaining issues on appeal, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board initially finds that a remand is necessary in order to obtain outstanding records.  In this regard, in a March 2008 statement, the Veteran reported that he was treated by the Womack Army Medical Center in Fort Bragg, North Carolina, following his active military service.  These records are not contained within the claims folder and the RO has not attempted to obtain these in-service records.  Therefore, the AMC/RO must attempt to obtain these medical records.  The Court has determined that if all relevant service treatment records (STRs) have not been obtained, that may be a breach of the duty to assist and grounds for remand.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Additionally, in June 2010, the Veteran submitted two medical opinions from Dr. D.R.R. and Dr. J.A.L., his private physicians.  These medical opinions refer to the Veteran's treatment at the Medical Center of Central Georgia, the Regency Hospital, and the Porterfield Nursing Facility.  The medical records from these physicians and these facilities are not currently in the claims file.  Attempts to obtain these pertinent treatment records must be made.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1).  Also, the most recent outpatient treatment records from the various VA Medical Centers (VAMCs) where the Veteran has sought treatment should be obtained and added to the claims file.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1); Loving, 19 Vet. App. at 101-03.

Furthermore, the Veteran reported that he is currently receiving disability benefits from the Social Security Administration (SSA).  The SSA decision and the medical records considered in deciding the Veteran's claim for disability benefits are not currently in the claims file.  These records must be obtained since they may be relevant to the Veteran's claims.  See Martin v. Brown, 4 Vet. App. 136 (1993) (holding that not only must the final SSA decision be obtained, but all records upon which that decision was based must be obtained as well); 38 C.F.R. § 3.159(c)(2).

Additionally, the Veteran's STRs report that he served with the United States Army National Guard from February 1994 to June 2004.  The medical records from the Veteran's National Guard military service have been obtained.  However, the Veteran's exact dates of service including active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA)) have not been verified by the RO for this period.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  

The Board further finds that a remand is required in order to afford the Veteran VA examinations to determine the nature and etiology of his syncope and collapse, rhinitis, acute bronchitis, upper respiratory infection, sleep apnea, and dermatomycosis with pruritus.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

In regard to the Veteran's skin disorder, the VAMC recently diagnosed the Veteran with dermatomycosis with pruritus in March 2005.  His service treatment records reflect that he was treated in June 1987 for contact dermatitis.  Post-service, in March 2005, a VA physician determined that it was "possible" that the Veteran's current rash was due to his Gulf War military experience.  In January 2007, the Veteran was provided a VA skin examination.  Following a physical examination of the Veteran, the VA examiner determined that the Veteran's current tinea cruris was not related to the June 1987 in-service incurrence.  To date, the Veteran has not been provided a medical examination with an opinion addressing whether his current dermatomycosis with pruritus is due to his active military service, to include his Persian Gulf War military service and/or the June 1987 in-service treatment for contact dermatitis.

In regard to the upper respiratory infection claim, the Veteran does not have a current diagnosis or a documented in-service incurrence of this disorder.  However, he has competently reported symptoms of a respiratory disorder.  As indicated previously, a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  (Emphasis added).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In regard to the remaining service connection claims, recent VAMC records reflect treatment for syncope and collapse, rhinitis, acute bronchitis, and sleep apnea in March 2005, March 2007, March 2007, and April 2008, respectively.  While the Veteran's service treatment records are negative for such disorders, he has competently testified to experiencing such symptoms since service.   Additionally, a private physician indicated in June 2010 that the Veteran's restrictive airway disease began when he was exposed to gas fumes in the first Gulf War. 

Thus, a remand is required in order to afford the Veteran VA examinations to determine the nature and etiology of his syncope and collapse, rhinitis, acute bronchitis, upper respiratory infection, sleep apnea, and dermatomycosis with pruritus.  The Veteran has never been afforded a VA examination with an opinion for these claims.  VA examinations are needed to determine whether these disorders are related to the Veteran's active military service, to include his Persian Gulf War military service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the Veteran's TDIU claim, the Board notes that a 100 percent schedular rating for depressive disorder was granted herein.  However, a TDIU is for consideration throughout the entire period regardless of the total schedular rating.  Specifically, in Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain or obtain the TDIU rating, even where a 100 percent schedular rating has also been granted.  Therefore, the Veteran's TDIU claim remains pending.  

The Board finds that a remand is required in order to afford the Veteran a VA examination to determine whether his service-connected disabilities currently preclude him from performing substantially gainful employment.  Although the Veteran has been afforded VA examinations, a medical opinion regarding his employability has not yet been obtained.  The evidence of record, including the June 2010 medical opinions from the Veteran's private physicians and the July 2008 VA medical opinion, suggests that the Veteran is currently unemployed due to, in part, his service-connected disabilities.  Therefore, the Board finds that the Veteran should be afforded a VA examination in order to determine whether his service-connected disabilities, either singularly or jointly, render him unemployable.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that VA has complied with its duty to assist the Veteran under 38 C.F.R. § 3.159(c)(2) by requesting all STRs from the Womack Army Medical Center in Fort Bragg, North Carolina, or from any other source deemed appropriate.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Ask the Veteran for the names and addresses of the private providers who have treated him for the disorders currently on appeal.  With the appropriate authorization from the Veteran, obtain any available records identified.  

The RO/AMC should specifically attempt to obtain the medical records from Dr. D.R.R., Dr. J.A.L., the Medical Center of Central Georgia, the Regency Hospital, and the Porterfield Nursing Facility.

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Obtain all pertinent VA outpatient treatment records from the Bedford, Massachusetts, VAMC since February 2005 that have not been secured for inclusion in the record.

Obtain all pertinent VA outpatient treatment records from the Boston, Massachusetts, VAMC since March 2004 that have not been secured for inclusion in the record.

Obtain all pertinent VA outpatient treatment records from the Tampa, Florida, VAMC since December 2006 that have not been secured for inclusion in the record.

Obtain all pertinent VA outpatient treatment records from the Dublin, Georgia, VAMC since January 2011 that have not been secured for inclusion in the record.

Obtain all pertinent VA outpatient treatment records from the Fayetteville, North Carolina, VAMC since December 2007 that have not been secured for inclusion in the record.

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5.  The RO/AMC should attempt to verify any dates of active duty, ACDUTRA, and INACDUTRA that the Veteran had while serving in the United States Army National Guard from February 1994 to June 2004.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

6.  Upon obtaining the above records, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his dermatomycosis with pruritus, syncope and collapse, bronchitis, upper respiratory infection, rhinitis, and sleep apnea.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  

The examiner should identify any objective evidence of the Veteran's claimed dermatomycosis with pruritus, syncope and collapse, bronchitis, upper respiratory infection, rhinitis, and sleep apnea.

Thereafter, the examiner should render a diagnosis with respect to each claimed symptom which is due to a known clinical diagnosis and, for each currently diagnosed disorder, provide an opinion as to whether it is at least as likely as not that such disorder is etiologically related to the Veteran's military service. 

The examiner should also specifically identify any objectively demonstrated symptoms that are not attributable to a known clinical diagnosis and whether such constitute a medically unexplained chronic multisymptom illness.  The examiner should further indicate whether such disabilities existed for 6 months or more or whether they exhibit intermittent worsening over a 6 month period.

In rendering his or her opinions, the examiner must consider the Veteran's statements regarding the onset of his claimed dermatomycosis with pruritus, syncope and collapse, bronchitis, upper respiratory infection, rhinitis, and sleep apnea, and his statements regarding the continuity of symptomatology of each claimed disorder.   Additionally, with respect to the Veteran's dermatomycosis with pruritus, the examiner should note his in-service treatment for contact dermatitis in June 1987, and, pertaining to his respiratory disorders, the examiner should note the June 2010 statement from a private physician that the Veteran's restrictive airway disease began when he was exposed to gas fumes in the first Gulf War.  The examiner should provide the supporting rationale for each opinion expressed.

7.  Upon obtaining the above records, provide a VA examination to the Veteran in order to assist in evaluating the effect of the Veteran's service-connected disabilities on his employability.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  Specifically, the VA examiner is directed to provide a medical opinion concerning the extent of functional and industrial impairment resulting from the Veteran's service-connected disabilities.  In this regard, the Veteran is service-connected for depressive disorder, cervical myelopathy, lumbar spine osteoarthritis with degenerative disc disease and retrolisthesis of L5 on S1, degenerative joint disease of the right ankle, irritable bowel syndrome, and tension type headaches.  However, as he has been granted a 100 percent schedular rating for depressive disorder, he may only receive a TDIU based on his other service-connected disabilities. 

The medical opinion must address whether his service-connected disabilities of cervical myelopathy, lumbar spine osteoarthritis with degenerative disc disease and retrolisthesis of L5 on S1, degenerative joint disease of the right ankle, irritable bowel syndrome, and tension type headaches, either singularly or jointly, are so disabling as to render him unemployable.  A complete medical, education, and employment history should be taken.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected disabilities must be considered in the opinion.

All opinions must be supported by a clear rationale with consideration of the medical and lay evidence of record.  In this regard, the examiner should consider the June 2010 medical opinions from the Veteran's private physicians and the July 2008 VA medical opinion, which suggests that the Veteran is currently unemployed due to, in part, his service-connected disabilities.

8.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


